Title: [Diary entry: 24 November 1788]
From: Washington, George
To: 

Monday 24th. Thermometer at 63 in the Morning—68 at Noon and 68 at Night. A brisk So. Wester with Clouds, Mists & Sun shine, alternately in the forenoon. Clear afterwards till Night, when the wind came out hard from the No. West but shifted to the No. Et. and rained a little in the Night. Visited the United Plantations, D. Run & Muddy hole. At the first the People were husking Corn and the Plows at work in No. 7 at Frenchs breaking up for B. Wheat & Wheat next year. At D. Run Seven plows were still at work in No. 3—the other hands riddling & stowing away Potatoes. At Muddy hole—the Plows were at D. Run. The other hands were getting up Mud and threshing out Rye. Messrs. Thos. and Ferdinand Fairfax came here to dinner and stayed all Night.